DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-12 are pending.  Claims 1, 6 and 7 are independent.  

Claim Objections
3.	Claim 1 objected to because of the following informalities:  
Claim 1 recites “… method comprising: 
obtaining …
a reception filtering operation for performing …
an abnormal message detecting operation for determining …; and 
a blocking operation for blocking …”.
	Thus, the method claim comprises limitations “obtaining” and three operations that make the claim inconsistent in grammar.
	One way to correct the inconsistency in claim is to amend the claim to recite “… method comprising: 
obtaining …
performing …
determining …; and 
blocking …”.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-5 and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  While the claim recites a series of steps or acts to be performed, a statutory “process” under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing [see page 10 of In Re Bilski 88 USPQ2d 1385].  The instant claim is neither positively tied to a particular machine that accomplishes the claimed method steps nor transforms underlying subject matter, and therefore do not qualify as a statutory process.   Claim 1 comprising operations “… obtaining …, a reception filtering operation for performing …, an abnormal message detecting operation for determining …; and a blocking operation for blocking …” is broad enough that the claim could be completely performed mentally, verbally or written down with pencil and paper for execution by a human being without a machine nor is any transformation apparent.  Thus the recited method is not tied to a particular machine or apparatus.  Additionally, none of the recited steps transform a particular article into a different state or thing.  Accordingly, the recited method is directed to nonstatutory subject matter.  To overcome rejection under 35 U.S.C. 101, it is suggested that at least one of the previously identified steps is by a computer” to positively tie the method to a computer.  Dependent claims 2-5 are also rejected under 35 U.S.C. 101 based on their dependency of the rejected claim 1.

Similarly, claim 7 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  While the claim recites a series of steps or acts to be performed, a statutory “process” under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing [see page 10 of In Re Bilski 88 USPQ2d 1385].  The instant claim is neither positively tied to a particular machine that accomplishes the claimed method steps nor transforms underlying subject matter, and therefore do not qualify as a statutory process.   Claim 7 comprising operations “… a CAN ID obtaining operation for obtaining …, a diagnostic-CAN ID extracting operation for extracting …, a matching operation for matching … , an ECU state monitoring operation for determining … ; and an abnormal message determining operation for determining …” is broad enough that the claim could be completely performed mentally, verbally or written down with pencil and paper for execution by a human being without a machine nor is any transformation apparent.  Thus the recited method is not tied to a particular machine or apparatus.  Additionally, none of the recited steps transform a particular article into a different state or thing.  Accordingly, the recited method is directed to nonstatutory subject matter.  To overcome rejection under 35 U.S.C. 101, it is suggested that at least one of the previously identified steps is to be performed “by a computer” to positively tie the method to a computer.  Dependent claims 8-12 are also rejected under 35 U.S.C. 101 based on their dependency of the rejected claim 7.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(i) Claim limitation “a reception time measuring unit configured to obtain …” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claim 6 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph;
(ii) Claim limitation “a reception filter configured to perform …” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claim 6 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; and
(iii) Claim limitation “an abnormal message detector configured to determine …” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the 

8.	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-3 and 6 are rejected under 35 U.S.C. 10 as being anticipated over Yura (US PG Pub. 2018/0048663).
	As regarding claim 1, Yura discloses A CAN communication based abnormal message detection method comprising: 
obtaining reception time of reception message [para. 58 and 73; reading reception time of the message]; 
a reception filtering operation for performing a period calculation for comparing a difference between reception times of reception messages having same message ID and a reference period of corresponding message ID [FIG. 12B, para. 58 and 73; comparing a difference between reception times Ti-Ti-m<M]; 
an abnormal message detecting operation for determining the reception message as an abnormal message when, as a result of the period calculation, the difference between the reception times is smaller than the reference period and determining the reception messages as a normal message when the difference between the reception times is greater than the reference period [para. 58 and 73; determining an unauthorized transmission has taken place]; and 
a blocking operation for blocking the abnormal message [para. 77-78, 85 and claim 10; discarding the received message].  

As regarding claim 2, Yura further discloses The method of claim 1, wherein, in the obtaining of the reception time of the reception message, the reception time of the reception message measured as a microcontroller generates an interrupt signal is obtained or the reception times of the reception message that a CAN controller measured by using an internal module is obtained [para. 31 and 40; timer measures time].  

As regarding claim 3, Yura further discloses The method of claim 1, wherein, in the reception filtering operation, a difference between reception times of at least three most recently received reception messages having the same message ID is compared with the reference period of the corresponding message ID, and, when the difference between a first reception time and a third reception time from among the at least three most recently received reception messages is smaller than the reference period of the corresponding message ID, at least one reception message from among the at least three most recently received reception messages is determined as an abnormal message [para. 23 and 56; obtaining reception times of 3 messages].  

As regarding claim 6, Yura discloses A CAN communication based abnormal message detection system comprising a CAN controller and a microprocessor, the system comprising: 
a reception time measuring unit configured to obtain reception time of reception message [para. 58 and 73; reading reception time of the message]; 
a reception filter configured to perform a period calculation for comparing a difference between reception times of reception messages having same message ID and a reference period of corresponding message ID [FIG. 12B, para. 58 and 73; comparing a difference between reception times Ti-Ti-m<M]; and 
an abnormal message detector configured to determine the reception message as an abnormal message when, as a result of the period calculation, the difference between the reception times is smaller than the reference period and determine the reception messages as normal messages when the difference between the reception times is greater than the reference period [para. 58 and 73; determining an unauthorized transmission has taken place].  






Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yura (US PG Pub. 2018/0048663) in view of Miyake (US PG Pub. 2016/0173530).
As regarding claim 7, Yura discloses A CAN communication based bypass attack detection method comprising: 
a CAN ID obtaining operation for obtaining CAN IDs from one or more CAN 42Attorney Docket No. FCR0002PA messages received from a CAN bus and generating a CAN ID list [FIG. 4 and para. 38; a list of CAN IDs to be monitored]; 
a diagnostic-CAN ID extracting operation for extracting a diagnostic-CAN CAN ID corresponding to a request or a response related to a diagnostic-CAN from among the CAN IDs [para. 37-40; obtaining CAN ID from the message]; 
a matching operation for matching a corresponding ECU for detection to the diagnostic-CAN CAN ID [para. 21, 37-40 and 67; determining received CAN ID is ID to be monitored]; 
Yura does not explicitly disclose an ECU state monitoring operation for determining whether a state of the ECU for detection is a normal message transmission state or a message transmission incapacitated state; and 
an abnormal message determining operation for determining CAN messages corresponding to the ECU for detection as abnormal messages when the ECU for detection is in the message transmission incapacitated state and CAN messages corresponding to the ECU for detection are periodically received.  
	However, Miyake discloses it [para. 71-74].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Yura’s system to further comprise the missing claim limitation, as disclosed by Miyake, as an alternative technique for detecting and identifying an attacking ECU [Miyake para. 60 and 65].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433